Evans, P. J.
In a suit for damages for breach of contract the petition must clearly show the breach. Accordingly, where the petition alleges that the plaintiff made a contract with the defendant to work the defendant’s farm for a particular year as a cropper, “defendant receiving one half of the crop made on said farm, and petitioner receiving one half of the crop raised on said farm; defendant agreed to furnish petitioner three hundred and seventy-five dollars ($375.00) in money with which to run the farm, and that said money was to be taken from petitioner’s part of the crop.” and the breach alleged is that the defendant failed to furnish the sum of $375 in money; and where it further appears from the petition that the defendant did furnish, within thirty days from the beginning of the work, the sum of $44.08, but that plaintiff demanded the entire sum and quit work because of the defendant’s refusal to comply with his demand, the petition failed to set out a breach of the contract. The contract did not provide that the money was to be advanced in a' bulk sum at the beginning of the contract; and as it was stipulated that the money was 'to be furnished “with which to fun the farm,” the plaintiff had no right to demand the entire sum in advance. There being no complaint that the sum actually furnished was insufficient according to the progress of the work, the petition failed to set out a cause of action, and was properly dismissed on demurrer. Garrett v. Hitchcoch, 77 Ga. 427.

Judgment affirmed.


All the Justices concur.